Suozzi, J. P. (dissenting).
The majority holds that land, together with the office building thereon, leased by the Town of Brookhaven to the Federal Government for use as an Internal Revenue Service Center, is not land "held for a public use” and, therefore, does not qualify for tax-exempt status under the provisions of subdivision 1 of section 406 of the Real Property Tax Law. I respectfully disagree.
The majority’s holding is based on the principle that the concept of "public use” contained in section 1 of article IX of the New York Constitution and section 64 of the Town Law is not. necessarily synonymous with the term "public use” con*594tained in subdivision 1 of section 406 of the Real Property Tax Law. Although this principle was indeed formulated by the Court of Appeals in Town of Harrison v County of Westchester (13 NY2d 258), it can only be properly understood in the precise factual context of that case.
In Harrison, the Westchester County Airport, constructed by the Federal Government on property purchased by the County of Westchester, was turned over to the county to be operated as a public airport. The county granted a lease to a private company for the operation of the entire airport as a public airport for the benefit of the public and the County of Westchester. One of two hangars involved was, after its construction, leased by the operating corporation to four companies for their private and exclusive use. These companies, in turn, sublet all or part of their areas to other companies, virtually all of which used the space to store and maintain their privately owned and used aircraft. The other hangar was leased by the operating corporation to a private company under a long-term agreement providing that the lessee or any sublessee would not use the hangar " 'for any purpose other than the storage and maintenance of private, corporate aircraft owned or operated * * * to provide transportation of its officers, employees and guests’ ” (p 261). Thereafter, the hangar was subleased for the full period to other private corporations. Pursuant to this agreement, this hangar, like the other hangar, was used almost exclusively to house and service aircraft belonging to these several corporations.
In holding that the two hangars were not exempt from taxation, the Court of Appeals stated (pp 263-264):
"Subdivision 1 of section 406 of the Real Property Tax Law provides that property owned by a municipal corporation within its corporate limits is exempt from taxation only if 'held for a public use’. Although what comprises 'a public use’ within the meaning of the statute 'has never been defined with exactitude’ and 'must necessarily depend upon the peculiar circumstances of each case’, it has been said, and most appropriately, that 'Held for a public use, in this connection, means that the property should be occupied, employed, or availed of, by and for the benefit of the community at large, and implies a possession, occupation and enjoyment by the public, or by public agencies.’ (County of Herkimer v. Village of Herkimer, 251 App. Div. 126, 128, affd. 279 N. Y. 560.) It follows, therefore, that those portions of the land owned by a *595municipality which are employed in the actual operation of an airport for the general use of its inhabitants must be deemed to be 'held for a public use’ and, accordingly, exempted from taxation. * * *
"[T]here can be no doubt that the courts below were correct in denying such tax exempt status to Hangars 'D’ and 'E’ for the reason that they are not being employed for a public use. As the trial court in this case aptly noted, both hangars are occupied by private corporations, either as lessees or sublessees, 'under long-term leases which insure to them complete dominion over the premises demised to them’. The hangars were not leased, nor are they utilized, for the purpose of providing storage or maintenance area for aircraft serving the general public or for any other purpose redounding to the benefit or advantage of the general community. On the contrary, they are being devoted to servicing the private aircraft of their corporate occupants and, indeed, the occupancy of Hangar 'E’ is expressly limited by the operative leases to such a purpose. These two factors—the exclusive, long-term control of the premises by private corporations and the use of the premises by them solely for the storage and maintenance of aircraft serving only their own personnel and guests—warrant the conclusion that the hangars, and the land upon which they are located, are not 'held for a public use’. * * *
“Although the two hangars here involved may be employed by the county to obtain revenue, perhaps to help defray the expense of operating the public airport, it is clear that they are not being devoted to a public use so as to entitle them to tax exemption. As the high court of Pennsylvania declared in a case also involving the taxability of portions of a county airport, 'there is * * * no doubt but that property, even though owned by a body ordinarily tax exempt, is taxable if used by it for commercial purposes, or if rented to a lessee for a purely business enterprise and not a public use; this is true even though the rental or other proceeds from the property are devoted to the tax exempt activities of the lessor’. (Moon Twp. Appeal, 387 Pa., at p. 149.)”
It is within the particular factual context of Harrison that the Court of Appeals stated (p 265) that the "policy considerations which prompt or move the Legislature to authorize the acquisition and operation of a project, or to sanction condemnation to bring it into being, may be altogether different from *596those affecting its decision as to whether the property so acquired or operated shall be free from tax.”
In Matter of Dubbs v Board of Assessment Review of County of Nassau (81 Misc 2d 591), the County of Nassau, which owned the Nassau County Coliseum and the land upon which it was built, leased it to various private parties and entities for the purpose of booking various functions, e.g., athletic games, contests, spectacles, entertainment, trade shows and exhibitions, which were open to the public upon the payment of admission fees.
In determining whether the property was subject to tax exemption, the court stated (p 597): "[T]ax exemption does not, ipso facto, flow from the fact that the Legislature has declared that the purposes for which the Coliseum was built 'are for the benefit of the people of the county’ and are to be deemed 'public purposes’ (cf. City of Newark v Essex County Bd. of Taxation, 54 NJ 171) * * * tax exemption results only if the Coliseum is actually devoted to the public use within the meaning of subdivision 1 of section 406 of the Real Property Tax Law.” The court also stated (p 595): "[A] solution to the controversy [was] to be found in a careful analysis of * * * HarrisonThe court then went on to contrast Hangars "D” and "E” in Harrison, which were controlled by private parties and employed solely for private purposes, from the Coliseum, where despite the existence of a private lessee, the facility provided all the residents of Nassau County the ability to view "a wide range of sporting, cultural, recreational and other events which might not otherwise be available to them and which are the very public purposes for which the Coliseum was authorized” (Dubbs, supra, p 600; see, also, Matter of County of Erie v Kerr, 49 AD2d 174; Erie County Water Auth. v County of Erie, 47 AD2d 17).
In upholding the tax-exempt status of the subject property, Special Term noted that if property used as a public airport and property used as a sports complex can be considered as being held for a public use, then property leased by the United States Government for an office building must also be considered tax exempt.
The majority does not argue with the holdings of Harrison, Dubbs and the Erie cases. Rather, the majority argues that the use here, as opposed to the sports stadium, does not benefit the community at large or the Town of Brookhaven. The majority goes on to state that while a governmental *597function is being performed on this leased property, it is not a governmental function of the Town of Brookhaven and the use of the property "is no more related to the functions of the town or to the general welfare of its residents than if it had been rented to IBM”.
Clearly, had the property in question been leased to IBM, it would not have been tax exempt pursuant to the holding of Harrison. However, the root of the fallacy in the majority’s position lies in its failure to recognize that we are not dealing in this case with the lease of publicly owned property to a private person or entity. It is the latter situation where the holding of Harrison applies and inquiry as to who exactly is going to benefit from the use operated by the private lessee is both crucial and necessary.
In the case at bar, however, a completely different situation exists since the lease runs from one exempt organization to another exempt organization. A tax exemption has been recognized for property of one exempt organization which is leased to another especially in the case of property leased to the United States Government for defense purposes. Thus, in City of Dayton v Haines (169 Ohio St 191), the Supreme Court of Ohio held that land owned by the City of Dayton and leased to the United States as a reserve training area for the armed forces, was public property being used for a public purpose, within the meaning of the appropriate Ohio statute (see Ann. 54 ALR3d 402). I fail to see any distinction between Haines, where the Federal Government’s defense operations were involved, and the case at bar, where the Federal Government’s equally legitimate and vital taxing powers are involved. In both situations, it cannot be seriously disputed that a public purpose is being performed.
Accordingly, the judgment appealed from should be affirmed.
The majority’s determination herein will have significant ramifications far beyond the instant appeal which the majority has neither expressly considered nor recognized in its opinion. The initial effect of this holding is that the Town of Brookhaven will be compelled to pay taxes to the plaintiff fire district and subsequently to all of the taxing authorities in which the subject property is located, such as the appropriate school district and the County of Suffolk. Since these tax payments will diminish the amount of rental income from the lease available to the town’s general fund, a town-wide tax *598increase upon the town’s tax paying constituency is inevitable to make up for this deficit. As a consequence, the constituency of the fire and school districts, to whose benefit this determination purportedly inures, and who are also town taxpayers, will be required to contribute their share by additional town taxes.
Additionally, the majority’s holding will have a significant impact on the present system of tax exemptions which are granted to land and improvements utilized by the various governmental entities (whether Federal, State or local) to provide governmental services and perform governmental functions which are not the appropriate obligations or responsibility of a particular taxing authority. On the basis of this determination, it may now be persuasively argued that if the Town of Brookhaven is not entitled to tax exemptions for this Federal IRS Center, then any taxing authority may deny similar exemption to any Federal, State or county facility which provides services or performs a function for a segment of the public outside of the limited geographical boundaries of that particular government entity.